1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                  ***
7
     TERRIA MCKNIGHT, PARENT OF JAREL                  Case No. 3:15-cv-00614-MMD-CBC
8    MCKNIGHT,
9                                         Plaintiff,                    ORDER
           v.
10
     LYON COUNTY SCHOOL DISTRICT,
11
                                      Defendant.
12

13          This matter is referred to the Court for the limited purpose of determining whether

14   in forma pauperis status should continue on appeal. (ECF No. 60.) This Court certifies

15   that Plaintiff’s appeal from its order (ECF No. 54) is not frivolous and her in forma pauperis

16   should continue on appeal.

17          DATED THIS 24th day of October 2018.

18
                                                        ________________________________
19                                                      MIRANDA M. DU
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
